Citation Nr: 0605179	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-35 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in September 2004, 
and a substantive appeal was received in October 2004.

The veteran has also indicated, in a statement received in 
October 2004, that he believes a right shoulder condition is 
related to service.  The issue of service connection for a 
right shoulder condition is referred to the RO for 
appropriate action.

Additionally, in the same October 2004 statement, the veteran 
has indicated that he has not received notice of the RO's 
decisions regarding his previous claims of service connection 
for post-traumatic stress disorder, dental trauma and a 
hearing condition.  That matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran reported intravenous drug use during active 
duty service.

2.  Hepatitis C was manifested as a result of the veteran's 
intravenous drug use during active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 105(a), 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The September 2004 statement of 
the case, the January 2004 notice of the RO rating decision 
and a June 2003 letter informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the June 2003 letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the June 2003 
letter was sent to the appellant prior to the January 2004 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the September 2004 statement of the 
case and the June 2003 letter effectively notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Moreover, the veteran's 
representative submitted a signed November 2004 statement 
indicating that the veteran had no further evidence to submit 
and rested the appeal on the evidence of record.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board acknowledges the veteran's October 2004 statement 
in which he contends that he has not received a statement of 
the case (SOC) regarding this appeal.  However, the SOC was 
indeed sent to the veteran's correct address, as confirmed by 
the fact that the address matches that which was provided by 
the veteran in his October 2004 correspondence as well as his 
February 2004 notice of disagreement.  The address also 
matches that to which the January 2004 rating decision was 
delivered and acknowledged by the veteran.  The SOC was not 
returned as undeliverable.  A substantive appeal was timely 
filed by the veteran's representative and no evidence has 
been presented to rebut the presumption that the SOC was sent 
to the veteran.  Under these circumstances, the veteran's 
assertion of not receiving the SOC is not sufficient to 
overcome the presumption of regularity.  Ashley v. Derwinski, 
2 Vet.App. 307, 308-09 (1992) ('there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties.') (quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 71 L.Ed. 131, 47 S.Ct. 1 (1926)).  Unless rebutted by 
clear evidence to the contrary, VA is entitled to the benefit 
of this presumption.  Id.  The record shows that the SOC was 
sent to the correct address, and that it was not returned as 
undeliverable.  Thus, under the presumption of regularity, 
the appellant is deemed to have received the SOC.  Moreover, 
the veteran's substantive appeal includes a certification 
that a statement of the case was furnished. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded a VA examination.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.


Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

In this case, the Board finds that service connection for 
Hepatitis C is not warranted.  Initially, the Board notes 
that the record indicates the veteran was diagnosed with non-
typed Hepatitis and treated during active duty service in 
October through November 1973.  Post-service VA medical 
records dating back to April 2002 indicate that the veteran 
has been diagnosed as currently suffering from chronic 
Hepatitis C.  In a report from the veteran's December 2003 VA 
examination, a VA physician appears to conclude that the 
veteran's current Hepatitis C is probably etiologically 
linked to the 1973 report of Hepatitis in the service medical 
records.

Although the record contains evidence that the veteran's 
current Hepatitis C was incurred during active duty service, 
the preponderance of the evidence also supports a finding 
that Hepatitis C was contracted due to illicit drug use.  The 
veteran has repeatedly identified intravenous drug use among 
the Hepatitis C risk factors he was exposed to during 
service.  The veteran has also repeatedly, but not 
consistently, admitted to illicit drug abuse during his time 
in service.  Recently, the veteran has made inconsistent 
statements denying illicit drug use during service.

A service history report, completed in April 1993, denotes 
the veteran's admission of using "many types of drugs."  
The veteran specifically recollects being disciplined for 
"getting strung out on morphine," smoking opium and using 
LSD.  While receiving treatment at a VA center in November 
1997 the veteran is noted to again admit to having taken 
opium "on a regular basis."  In December 1999, during 
another assessment at a VA facility, the veteran is noted as 
recalling treatment during service for substance abuse.  In 
the course of seeking medical treatment for Hepatitis C at a 
VA medical facility in June 2002, the veteran admitted to 
participating in illicit intravenous drug use while in the 
military from 1972-1973.  He also reported having used 
intranasal drugs during service, from 1971-1973.  In October 
2002 the veteran repeated these reports and further specified 
that he used morphine intravenously and used cocaine 
intranasally.  This accumulation of the veteran's own 
statements given in seeking professional medical treatment 
serves as probative and persuasive evidence that the veteran 
participated in the illicit use drugs, including intravenous 
drug use, during service.

The service medical records contain a physician's observation 
from October 1973 that the veteran "may have taken 'H'" and 
notes the presence of a bruised area over a vein above the 
hand on the veteran's left arm.  Significantly, the first 
manifestation of the veteran's inservice Hepatitis began less 
than one week after this observation of the veteran's 
apparent drug use.  This evidence suggests that the veteran 
contracted Hepatitis during a time when he was an active user 
of intravenous drugs.

Most recently, the veteran has denied illicit drug use during 
service.  In his February 2004 notice of disagreement, the 
veteran disputes the indications in the record that he has 
admitted to the use of opiates.  He contends that they are 
erroneous and that they likely stem from misinterpretation of 
his recounting the general availability of such drugs to 
servicemen overseas.  The veteran further denies ever being 
an addict or treated for any drug abuse.  These recent 
statements create a contradiction with his past admissions of 
record.  Additionally, during his December 2003 VA 
examination, the veteran originally denied ever having used 
intravenous drugs in the past but changed his account during 
discussion.  The veteran is reported to have told the 
examiner that records of his past admissions must be true and 
that the veteran found his own memory to be unreliable.  
Following this, the veteran again asserted that he had never 
used an intravenous drug except, possibly, for morphine.  The 
examiner asked the veteran questions regarding the sharing of 
needles and the frequency of use, but the veteran refused to 
discuss the topic further.  The examiner's report further 
commented upon several other inconsistencies in the veteran's 
account of his history.

Notwithstanding the veteran's recent denials, the Board finds 
that the records of his prior statements to VA personnel 
regarding inservice drug abuse do not otherwise appear to be 
in any manner distorted or unreliable.  The Board finds the 
records to be credible in reflecting the veteran's recounting 
of a history of drug abuse to aid different professionals 
providing him with treatment and advice.  The prior 
statements are reasonably consistent amongst themselves and 
have been recorded by multiple personnel.  Therefore, the 
Board finds the cumulative record of the veteran's admissions 
of illicit drug abuse during service to be more probative 
than his more recent recollections and denials regarding his 
service experience from over thirty years ago.

The Board acknowledges the veteran's contention that his 
Hepatitis C may have been caused by inservice exposure to the 
blood of others.  However, while the veteran as a lay person 
is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Such an opinion requires diagnostic 
skills and must be made by trained medical or psychiatric 
personnel in order to carry probative weight.

The veteran reported narratives of incidents in which he 
recalls being exposed to the blood of others during his 
December 2003 VA examination.  The physician then opined in 
the examination report that it is "conceivable" that the 
veteran contracted Hepatitis C from the exposures to the 
blood of others which the veteran describes.  This statement 
will be accorded very small probative weight to the extent 
that it addresses any relationship between the veteran's 
exposure to blood and his Hepatitis C because the opinion is 
speculative in nature, stating that there may be a 
relationship, which indicates a mere possibility rather than 
any probability.  See Bostain v. West, 11 Vet.App. 124, 127-
28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative).  Moreover, the statement otherwise merits little 
probative value as there is no other evidence of record 
relating to the incidents that the veteran describes.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet.App. 345, 348 (1998).  The Board is 
not required to accept medical opinions that are based solely 
on recitation of history, such as this.  Godfrey v. Brown, 8 
Vet.App. 113, 121 (1995).

The Board notes that in October 2002 the veteran reported 
having received a blood transfusion in 1971 during treatment 
of a leg wound.  However, the veteran specifically denied 
this occurrence during his December 2003 VA examination and 
there is no medical evidence of the occurrence in the record.  
Also, the Board notes that the veteran reported a history of 
multiple sexual partners and sexually transmitted diseases 
among the risk factors indicated in his April and October 
2002 Hepatitis C questionnaires.  The veteran has not 
articulated any claim that this activity occurred during 
service or may be the cause of his Hepatitis C.  More 
importantly, however, the December 2003 VA examination report 
addresses this risk factor and seems to conclude that it is 
highly unlikely that the veteran contracted the disease 
through his sexual conduct.

In sum, the preponderance of the evidence supports the 
conclusion that the veteran used intravenous drugs during 
service and, furthermore, that he contracted Hepatitis C as a 
result of that drug use.  Drug usage of this nature 
constitutes willful misconduct for which service connection 
cannot be granted. 38 C.F.R. § 3.301(d).  Therefore, service 
connection for Hepatitis C must be denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for Hepatitis C is not 
warranted.  Thus, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


